DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-9 and 11-19 are amended. Claims 10 and 20 are cancelled. Claims 1-9 and 11-19 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 3/31/2022 are overcome.

Applicant’s arguments regarding the rejection under 35 USC 112(d) have been fully considered and are persuasive. The rejection of 3/31/2022 is overcome.

Claim Interpretation
Regarding claim 1, the claim recites the limitations “a conical shaped covering provided in the inner receptacle portion” and “organic leafy material provided within the conical shaped covering, the organic leafy material comprising a groove” which are considered to be limitations regarding the material worked upon by the claimed apparatus since the covering and leafy material are not parts of the apparatus but rather the smoking device formed using the apparatus. The courts have held that the inclusion of material or article worked upon does not impart patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, without more, make the claim patentable. See In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore, for the purposes of this Office action, the limitations will not be given patentable weight.
The claim recites the limitation “such that at full compression the exterior angled surface of the upper compression element mates with the upper interior conical side of the lower compression element and compress the organic leafy material comprising the groove within the conical shaped housing,” which is considered to be a statement regarding the intended use of the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required the exterior angle surface and the upper interior conical side to be capable of mating with each other.  

Regarding claim 2, the claim recites the limitation “wherein the groove of the organic leafy material is formed through a majority of an axial length of an outer side of the organic leafy material” which is considered to be a limitation regarding the material worked upon by the claimed apparatus since the leafy material is not a part of the apparatus but rather the smoking device formed using the apparatus. The courts have held that the inclusion of material or article worked upon does not impart patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, without more, make the claim patentable. See In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore, for the purposes of this Office action, the limitation will not be given patentable weight.

Regarding claim 3, the claim recites the limitation “wherein the upper compression when compressed on the lower compression element causes compression of the organic leafy material toward the filter,” which is considered to be a statement regarding the intended use of the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required it to be possible to place some amount of tobacco between the upper and lower compression elements.

Regarding claim 5, the claim recites the limitation “wherein the upper compression element when compressed on the lower compression element compresses the organic material about the axially central element forming compressed organic leafy material, and further wherein the compressed organic leafy material is separable form the axially central element, thereby leaving the groove within the compressed organic leafy material,” which is considered to be a statement regarding the intended use of the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required the apparatus to have some structure capable of creating a channel within the compressed organic leafy material.

Regarding claim 7, the claim requires recites the limitation “wherein the upper compression element when compressed on the lower compression element causes an end of the conical shaped covering to remain open about the packing element while causing compression of the organic leafy material comprising the groove toward the filter,” which is considered to be directed to the intended use of the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required an apparatus in which a conical shaped covering could remain upright during compression.

Regarding claim 8, the claim recites the limitations “a conical shaped covering provided in the inner receptacle portion” and “organic leafy material provided within the conical shaped covering, the organic leafy material comprising a groove” which are considered to be limitations regarding the material worked upon by the claimed apparatus since the covering and leafy material are not parts of the apparatus but rather the smoking device formed using the apparatus. The courts have held that the inclusion of material or article worked upon does not impart patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, without more, make the claim patentable. See In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore, for the purposes of this Office action, the limitations will not be given patentable weight.
The claim recites the limitation “wherein compression of the upper compression element toward the lower compression element causes the upper conical receptacle portion to mate with the upper conical slanted compression element of the upper compression component; and the packing element to simultaneously fit within the inner receptacle portion, thereby compressing the organic leafy material comprising the groove” which is considered to be a statement regarding the intended use of the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required the upper conical receptacle portion to be capable of mating with the upper conical slanted compression component, and the packing element to be simultaneously capable of fitting within the inner receptacle portion.

Regarding claim 9, the claim recites the limitation “wherein the organic leafy material is compressible toward the filter within the conically shaped covering,” which is considered to be a statement regarding the intended use of the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required it to be possible to place a filter and some amount of tobacco between the upper and lower compression elements.

Regarding claim 11, the claim recites the limitation “wherein compression using the upper compression element and the lower compression element forms compressed organic leafy material with an L-shaped groove in the compressed organic leafy material,” which is considered to be a statement regarding the intended use of the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required an apparatus capable of forming a groove during compression.

Regarding claim 12, the claim recites the limitation “wherein compression compact the organic leafy material about the axially central element forming compressed organic leafy material, and further wherein the compressed organic leafy material is separable from the axially central element, thereby leaving the groove axially centrally within the compressed organic leafy material,” which is considered to be a statement regarding the intended use of the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required the apparatus to have some structure capable of creating a channel within the compressed organic leafy material.

Regarding claim 13, this claim provides a further limitation regarding the shape of the groove formed in the tobacco of claim 11, and will be correspondingly interpreted as requiring an apparatus capable of forming a groove having the claimed bend.

Regarding claim 14, the claim recites the limitation “wherein compression using the upper compression element and the lower compression element compresses the organic leafy material about an axially central element positioned within the conically shaped covering,” which is considered to be a statement regarding the intended use of the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required an apparatus having sufficient space to allow a material and associated covering to be compressed within it.

Regarding claim 15, the claim recites the limitations “a conical shaped covering provided in the inner receptacle portion” and “organic leafy material provided within the conical shaped covering, the organic leafy material comprising a groove” which are considered to be limitations regarding the material worked upon by the claimed apparatus since the covering and leafy material are not parts of the apparatus but rather the smoking device formed using the apparatus. The courts have held that the inclusion of material or article worked upon does not impart patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, without more, make the claim patentable. See In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore, for the purposes of this Office action, the limitations will not be given patentable weight.
The claim recites the limitation “wherein compression of the upper compression element toward the lower compression element causes the upper conical receptacle portion to mate with the upper conical slanted compression component of the upper compression component when fully compressed; and the packing element to simultaneously fit within the inner receptacle portion producing compressed organic leafy material comprising the groove,” which is considered to be a statement regarding the intended use of the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required the upper conical receptacle portion to be capable of mating with the upper conical slanted compression component, and the packing element to be simultaneously capable of fitting within the inner receptacle portion.

Regarding claim 16, the claim recites the limitation “wherein compression of the upper compression element toward the lower compression element forms the conical shaped covering and organic leafy material into a frustum shape with the groove formed therein,” which is considered to be a limitation regarding the intended use of the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required the apparatus to be capable of forming a groove in frustum shaped compressed material.

Regarding claim 17, the claim recites the limitation “wherein the groove compresses an axial central channel axially centered within the organic leafy material,” which is considered to be a statement regarding the intended use of the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required the apparatus to be capable of forming a channel in compressed material.

Regarding claim 18, the claim recites the limitation “wherein the groove is L-shaped,” which is considered to be a statement regarding the intended use of the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required the apparatus to be capable of forming an L-shaped groove in compressed material.

Regarding claim 19, the claim recites the limitation “wherein the groove comprises an angled bend,” which is considered to be a statement regarding the intended use of the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required the apparatus to be capable of forming a groove having an angled bend in compressed material.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the claim recites the limitations “wherein the upper compression element when compressed on the lower compression element” and “with an L-shaped groove in the compressed organic leafy material” but does not connect them together to indicate what relationship they have. It is therefore unclear what is required by the claim. For the purposes of this Office action, the limitation will be interpreted as if it required the L-shaped groove in the compressed leafy material to be formed by compression of the upper compression element on the lower compression element.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 6, the claim is of improper dependent form since it does not refer to a claim previously set forth. For the purposes of this Office action, the claim will not be examined for patentability under 35 USC 102 or 35 USC 103 since the claim does not indicate what claim(s) and limitations it includes.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2017/0119043) and Metcalf (US 1,083,023).

Regarding claims 1, 8 and 15, Swanson discloses an apparatus for filling and packing conical cigarette wrappers [0022] in which a conical wrapper (figure 3, reference numeral 24) is placed into a conical wrapper holder ([0023], figure 3, reference numeral 12), which is considered to meet the claim limitation of a lower compression element. The wrapper holder is also conically shaped and supports the wrapper [0027], and is therefore considered to meet the claim limitation of a lower receptacle portion comprising a lower inner channel having a lower interior side. The wrapper holder also has a female recess (figure 2, reference numeral 26) with an interior side ([0024], figure 2, reference numeral 30), which is considered to meet the claim limitation of an upper receptacle portion having an upper interior side. The wrapper holder mates with a cap [0024], which is considered to meet the claim limitation of an upper compression element, having a tamper shaft and tamper head ([0026], figure 3, reference numeral 40), which together are considered to meet the claim limitation of a packing element, and a male neck (figure 2, reference numeral 28) having an exterior side ([0024], figure 2, reference numeral 32). The female recess mates with the male neck to form a snug press fit [0024] at which point the tamper head is located substantially at the bottom of the interior chamber [0026], but not all the way at the bottom since the head is visible through a window and not at the true bottom when the cap is placed on the holder ([0025], figure 1, reference numeral 36), indicating that the tamper head is capable of compressing organic leafy material when the components are fitted together. A portion of the wrapper extends past the female recess and forms an upper portion ([0029], figure 4, reference numeral 46). Swanson does not explicitly (a) disclose upper conical portions having a greater angle from the vertical and (b) a groove in the organic leafy material.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to make the female recess and male neck be conical and sloped at a greater but equal angle than the tamper holder. One would have been motivated to do so since Swanson discloses that the male and female portions must fit snugly together. One would have been motivated to do so since Swanson discloses that the conical wrapper is suitably supported by a conical holder and that the wrapper extends above the female recess and male neck. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding (b), Metcalf teaches a novel method for manufacturing cigars (page 1, lines 9-15) in which the tip of the cigar is placed in a press (page 2, lines 1-5). The press has grooves (figure 1, reference numerals 3, 13) and ridges (figure 1, reference numerals 10, 11) so that the finished cigar has annular and longitudinal grooves (page 2, lines 6-42, figure 2, reference numerals 12, 14). The grooves retain wrapper material around the cigar (page 2, lines 63-78) so that no gum, paste, mucilage, or saliva is necessary to hold the cigar together, making it sanitary and antiseptic (page 1, lines 16-42).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the holder of modified Swanson with the press grooves of Metcalf. One would have been motivated to do so since Swanson discloses that the cigarette is wrapped and Metcalf teaches that molding a cigar to include grooves allows a wrapper to be attached in a sanitary and antiseptic manner.

Regarding claim 2, it is evident that the device of modified Swanson could form a groove having the claimed length since 

Regarding claim 3, it is evident that a filter could be located at the bottom of the tube of Swanson since it is known by persons of skill in the smoking art that a filter is a cylindrical plug and the packer of Swanson has an approximately cylindrical tube.

Regarding claims 4, 11 and 18, the junction between the annular and longitudinal grooves from a 90° angle (figure 3), which is considered to meet the claim limitation of an L-shape.

Regarding claims 5 and 12, the tamper head of Swanson is considered to meet the claim limitation of an axially central element since it is located along the longitudinal axis of the apparatus (figure 2). It is evident that the tamper is separable from the tobacco since the tobacco is removed from the device [0029]. It is further evident that, after removal, the tamper head could be utilized to create an axially central groove in the compressed tobacco by scraping away surface material due to its sharp edge, which is considered to meet the claim limitation of capable of forming an axially central groove.

Regarding claim 7, Swanson discloses that the smoking product is placed and tamped within the wrapper [0012], indicating that the wrapper must remain open during the compacting. The elongate tamper would also prevent the wrapper from collapsing inward, indicating that the apparatus is capable of keeping the wrapper open as required by the claim interpretation as set forth above.  

Regarding claim 9, Swanson discloses that the tobacco material is packed and compacted toward the bottom of the wrapper [0028], which is considered to meet the capable of requirement as set forth above since a filter could be located at the bottom of a smoking tube.

Regarding claims 13 and 19, the junction between the longitudinal and annular groove is considered to form an angle.

Regarding claim 14, the tamper head of Swanson is considered to meet the claim limitation of an axially central element since it is located along the longitudinal axis of the apparatus (figure 2).

Regarding claim 16, although Swanson discloses a conical shaped pre formed wrapper having a pointed end ([0027], figure 5, reference numeral 22), it is evident that the tamper could also be used with a frustum shaped pre formed wrapper since a frustum is a portion of a cone, and the claim limitations are therefore met.
 
Regarding claim 17, it is evident that the tamper could create a hole within the smoking product during some forms of compression since it is narrower than the width of the holder (figure 4) and could be manipulated at an angle to compact an angled wall of smoking product, thus forming a channel.

Response to Arguments
Regarding claim interpretation, the claim interpretation section of the instant Office action does not “take issue” with any claim limitations, in the sense that applicant is not required to make any response to it. The claim interpretation section is provided merely for applicant’s reference to set forth how the claims are being construed for examination under 35 USC 102 and 35 USC 103. In this case, the changes applicant did make in response to the claim interpretation of the prior Office action do not result in withdrawal of the claim interpretations since the limitations are still directed not to the apparatus itself but to the materials worked upon by the claimed apparatus. The claim interpretations are updated merely to reflect the minor changes to the claim language that applicant made.

Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that cited references do not teach a conical shaped covering with organic leafy material comprising a groove provided therein. However, as set forth above, these limitations are not required by applicant’s claims since applicant’s claims are directed to the physical structure of the apparatus comprising a lower compression element and upper compression element. The covering and organic leafy material are merely the materials intended to be worked upon by the claimed apparatus, which the courts have held do not impart patentability to claims beyond requiring that the claimed device be capable of achieving the claimed uses. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715